DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 7,766,093).
Regarding claim 1, Becker teaches an implement comprising: a first frame member (fig. 5, 46); a second frame member (arms 40a) movable with respect to the first frame member; a rolling basket (50) rotatably coupled to the second frame member, wherein the rolling basket is rotatable about a first axis of rotation (fig. 1, center of basket); and a biasing member (52) configured to move the first axis of rotation toward a rest position, and wherein the rest position is adjustable relative to the first frame portion (tension link 82 and adjustment nut 88).  



3. The implement of claim 2, wherein the first axis of rotation is parallel to the second axis of rotation (fig. 5).  

4. The implement of claim 1, further comprising an adjustment rod (82) extending between and coupled to both the first frame member and the second frame member.  

5. The implement of claim 4, wherein the biasing member extends between and is coupled to the adjustment rod and one of the first frame member and the second frame member (Fig. 5, 52).  

6. The implement of claim 4, wherein the first frame member includes a first mounting point and wherein the second frame member includes a second mounting point, wherein the adjustment rod is operatively coupled to the first mounting point and the second mounting point, and wherein the adjustment rod is configured to vary the distance between the first mounting point and the second mounting point (fig. 5, between 86 and 84 and 3: 6-9).  

7. The implement of claim 1, wherein the biasing member generates a preload force, and wherein the preload force is adjustable independent of the location of the rest position (3:1-13).  

8. The implement of claim 1, wherein the implement is a tiller (2:12).  

9. The farm implement of claim 1, further comprising a hitch coupled to the first frame (2: 42).  

10. An implement for use on a support surface, the implement comprising: a first frame member (46); a second frame member (40) movable with respect to the first frame member; a rolling basket (50) coupled to the second frame member and configured for rotation about a first axis of rotation, wherein the rolling basket is adjustable between a first position, in which the rolling basket is engaged with the support surface (fig. 4), and a second position, in which the rolling basket is disengaged from the support surface (fig. 5).  

11. The implement of claim 10, further comprising a biasing member, wherein the biasing member (52) biases the rolling basket into engagement with the support surface when the rolling basket is in the first position.  

12. The implement of claim 11, wherein the magnitude of the force applied by the biasing member is adjustable (82 and 88).  

13. The implement of claim 10, wherein the second frame member is pivotable relative to the first frame member (44).  

14. The implement of claim 10, wherein the rolling basket is adjustable between the first position and the second position by moving the second frame member relative to the first frame member (82,88).  



16. An implement for use on a support surface, the implement comprising: a first frame member (46); a second frame member (40a) movable with respect to the first frame member; a rolling basket (50) coupled to the second frame member for rotation about a first axis of rotation (center of basket); and a biasing member (52) configured to bias the rolling basket into engagement with the support surface, and wherein the magnitude of the force applied by the biasing member is adjustable (82, 88).  

17. The implement of claim 16, wherein the biasing member is configured to move the first axis of rotation toward a rest position (fig. 4), and wherein the location of the rest position is adjustable relative to the first frame member (82, 88 and c. 3, l. 1-13).  

18. The implement of claim 17, wherein the location of the rest position is adjustable independent of the magnitude of the force applied by the biasing member (3:6-9).  

19. An implement comprising: a first frame member (46) including a first mounting point (84); a second frame (40a) member including a second mounting point (86), wherein the first frame member is movable relative to the second frame member (44); a rolling basket (50) coupled to the second frame member for rotation about a first axis of rotation; an adjustment rod (82) extending between and operatively coupled to the first mounting point and the second mounting point (fig. 5, 86, 84), the adjustment rod including a stop (88); and a biasing member 

20. The implement of claim 19, wherein the adjustment rod is threadably coupled to one of the first mounting point (92) and the second mounting point, and wherein the adjustment rod is slidingly coupled to the other of the first mounting point and the second mounting point (82).  

21. The implement of claim 19, wherein the stop is adjustable relative to the adjustment rod (3: 6-9).  

22. The implement of claim 19, wherein the second frame member is pivotable relative to the first frame member (44).
Conclusion
Dietrich, Sr. (US 5,080,178) teaches a similar biasing member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671